Title: From James Madison to Edmund Randolph, 13 August 1782
From: Madison, James
To: Randolph, Edmund


Dear Sir
Philada. Aug: 13th. 1782
The post is come a second time without a line from you. From a letter from the Presidt. of Wm. & Mary, I infer that you are more profitably employed.
I transmitted to you a few days ago by express the contents of a letter from Genl Carlton & Admiral Digby to Genl Washington, announcing the purpose of the British court to acknowledge the Independence of the 13 Provinces. Our expected advices on this head from Europe are not yet arrived. A Mr. Blake an opulent Citizen of So. Carolina who came from G. B. under a passport from Mr. Laurens to New York & thence hither assures us that the Administration are serious with respect to peace & the independence of this Country, that the point however was carried in the Cabinet by a majority of two voices only, that their finances are so disordered that a continuance of the war is in a manner impracticable, that the Militia at N. York have been thanked for their past services & told explicitly that they would not be wanted in future, that the evacuation of the U. S. will certainly take place this fall & that a large no. of transports are coming from England to remove the B. garrisons probably to the W. Indies, that these transports will contain about 2500 Germans who it is supposed in case of such of an evacuation will have the same destination, that Carlton told him & desired him [to] mention it at large that he was a real friend to America, and wished her to be powerful rich, united & happy, and secure agst. all her Enemies, that he also intimated in the course of conversation that Canada would probably be given up as a 14th. member of the confederacy. You will draw such conclusions from these particulars as you think fit. The Gentlemen of So. Carolina vouch for the veracity of Mr. Blake. It appears to me much more clear that the Ministry really mean to subscribe to our independence, than that they have renouncd the hope of seducing us from the French connection.
The motion for revoking the power given to France has been made again and pushed with the expected earnestness but was parried and will issue I believe in an adoption of your report with a representation thereupon to the court of France.

The Controversy between Connecticut & Pennsylvania is in a promising train for adjudication; The Agents having agreed on the Commissioners to whom it is to be submitted.
Among other means of revenue the back lands have on several late occasions been referred to, and at length recommended by a Grand Committee to the Consideration of Congress. A motion for assigning a day to take up the report was negatived by a smal[l] majority The report has been repeated by the committtee but a second experiment has not been made in Congress Several of the middle states seem to be facing about Maryland however preserves its wonted jealousy and obstinacy
In compiling the evidence of our title, I suppose you will of course be furnished with all Mr. Jefferson’s lights. I have lately seen a fact stated by him w[h]ich s[he]ws clearly the ideas entertained in Virga. with respect to her territorial limits subsequent to the resumption of the Charter. In the convention between Commissrs. on the part of the Commonwealth of England & of the Grand Assembly of Virga. in 1651. by which the latter submit to the new Govt. it is stipulated that Virga. shall enjoy the antient bounds & limits granted by the Charters of the former Kings & that a new Charter shall be sought[?] from the Parliament agst. any that shall have intrenched [up]on the rights thereof.
I forgot to mention to you by the last post that as Congress have adopted a scheme of settling the Accts. of the several Departments and of the Hospital among the rest by an itinerant Commissr. specially appointed for each, the Accts. of your friend Dr. Carter can not be audited here, but must be sent back to him.
We have no very recent in[t]elligence from the French Squadron. They are probably bearing towards Boston whither it is the current opinion that they are destined. It does not appear that they have as yet made any prizes, except a recapture of a Frigate which had struck to the Sta. Margarita, a British-[S]panish Ship of superior force.
You will observe that I venture more tha[n]  with respect to uncyphered comm[uni]cations. To this I am led not only by a scarcity of time, but by the diminution of the danger occasioned by the apprehension of 13 or 14 of the gang of mail robbers who are now in the gaol of this City.
